Title: To George Washington from Charles Landon Carter, 3 March 1795
From: Carter, Charles Landon
To: Washington, George


        
          Dear Sir
          Philadelphia March 3d 1795
        
        You will doubtless be much surprized at this address, but, I flatter myself, put the mildest construction upon it.
        My Father, having sustained a considerable loss by the death of Dr Hutchinson, with whom I lived in this City, declared his inability to support me longer in the prosecution of my medical studies. Thus, I remained idle, possessing the desire but totally deprived of the means of pursuing the profession, upon the study of which I had embarked—Mr Jefferson, at that time Secretary of State for the United States, hearing of my situation, appointed me a clerk in his office, to which annually arose five hundred dollars—Mr Randolph, at his succession, continued me in that capacity, wherein I have remained ever since, thereby enabled to prosecute my studies, tho’ with less energy than before—I am now appointed Surgeon on board a Ship bound to China: the terms are, either twenty dollars a month and the privilege of adventuring five hundred dollars, or the privilege of adventuring two thousand dollars and no wages. The terms first mentioned, it would seem most prudent to accept—My object therefore is, Sir, to procure the loan of six hundred dollars, (one hundred being requisite to equip me for the voyage)—If you will be so obliging as to make use of your interest in my behalf, I shall esteem it a favor not easily to be forgotten—Sixteen months will, in all probability, elapse before a return from such a voyage can be accomplished. I am Dr Sir, with great respect Yr obnt Servant
        
          Charles L. Carter.
        
      